Citation Nr: 0410872	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  95-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis.

2.  Entitlement to service connection for residuals of thyroid 
surgery for thyroiditis including throat disability and laryngitis 
secondary to exposure to ionizing radiation and exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to October 
1952, and from January 1954 to March 1972.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in No. 
Little Rock, Arkansas.

In September 1996, the Board denied the claims as to whether new 
and material evidence had been submitted to reopen the claim of 
entitlement to service connection for multiple joint arthritis and 
entitlement to service connection for gastritis and esophagitis.  
The veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 1999, the 
Court affirmed the denial of service connection for gastritis and 
esophagitis and vacated and remanded the Board's September 1996 
decision as to the new and material issue.

The Board remanded the case in June 2000 to consider whether new 
and material evidence had been received to warrant reopening a 
claim of entitlement to service connection for multiple joint 
arthritis in the context of Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In the July 2002 Supplemental Statement of the case, 
the RO determined that new and material evidence had been 
submitted the claim; thus, the pertinent issue on appeal was 
adjusted accordingly.  The case was again before the Board in 
January 2003, at which time it was Remanded to obtain additional 
records and to afford due process.  The requested development 
having been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 


FINDINGS OF FACT

1.  By a decision dated in August 1980, the Board determined that 
restoration of service connection for multiple joint arthritis was 
not established.

2.  Since August 1980, new lay and medical evidence has been 
submitted that is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The claims file does not include medical evidence of a nexus 
between multiple joint arthritis and the veteran's military 
service.  

4.  Residuals of thyroid surgery for thyroiditis including throat 
disability and laryngitis are not demonstrated as secondary to 
exposure to ionizing radiation and exposure to Agent Orange or 
otherwise to service.


CONCLUSIONS OF LAW

1.  The August 1980 Board decision which determined that 
restoration of service connection for multiple joint arthritis was 
not established is final.  38 U.S.C.A. § 7103 (West 1991); 38 
C.F.R. § 20.1100 (2003). 

2.  New and material evidence to reopen the claim for service 
connection for multiple joint arthritis has been received.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2003).

3.  A multiple joint arthritis disorder was not incurred or 
aggravated by active military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2003); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003). 

4.  Residuals of thyroid surgery for thyroiditis including throat 
disability and laryngitis secondary to exposure to ionizing 
radiation and exposure to Agent Orange was not incurred or 
aggravated by active military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in order 
to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002) [hereinafter "VCAA"].  The Board notes that 
that while this law was enacted during the pendency of this 
appeal, it was considered by the RO as reflected by correspondence 
dated in January 2002 as well as the Supplemental Statement of the 
Case dated in July 2003.  Thus, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development of 
his/her claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  In addition to 
eliminating the well-groundedness requirement, the statute also 
amplified and defined the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  This 
assistance specifically includes obtaining all relevant records, 
private or public, adequately identified by the claimant with 
proper authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical examination 
or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several notice 
requirements.  Specifically, these notification duties include 
notifying the claimant if his or her application for benefits is 
incomplete, notifying the claimant of what evidence is necessary 
to substantiate the claim and indicating whether the VA will 
attempt to obtain such evidence or if the claimant should obtain 
it, and, finally, if VA is unable to obtain this evidence, 
informing the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain the 
evidence, and describing further action to be taken with respect 
to the claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case it appears as if the duty to assist has been 
satisfied.  All treatment records identified by the veteran have 
either been obtained by the RO or submitted by the claimant.  
Additionally, the appellant has been provided with a recent VA 
medical examination and notice of the requirements necessary to 
substantiate the claim have been provided in the Statements of the 
Case and other development letters of record.  Accordingly, the 
veteran is not prejudiced by the Board's adjudication of his claim 
at this time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be granted for any 
disease diagnosed  after discharge, when all the evidence, 
including that  pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the present 
disability and the symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on that matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

In the present case, regarding the issue of multiple joint 
arthritis a substantially complete application was received in 
January 1992.  Regarding the issue of residuals of thyroid surgery 
due to radiation or exposure to herbicides, a substantially 
complete application was received in February 1992.  Thereafter, 
in a rating decision dated in May 1994 those claims inter alia 
were denied.

As noted above, the VCAA was enacted more than 6 years later.  The 
AOJ, in January 2002, provide VCAA notice to the claimant 
regarding what information and evidence is needed to substantiate 
the claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will be 
obtained by VA, and the need for the claimant to submit any 
evidence in his or her possession that pertains to the claim.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the VCAA 
notice provided to the appellant in January 2002 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the last transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the case 
was readjudicated and a Supplemental Statement of the Case (SSOC) 
was provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in support 
of his or her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

Multiple Joint Arthritis

Service connection for degenerative arthritis of the lower lumbar 
spine and for both sacroiliac joints had been established pursuant 
to a January 1976 rating.  Thereafter, pursuant to a March 1980 
rating, the prior award was determined to have resulted from clear 
and unmistakable error and service connection was severed.  In 
August 1980, the Board determined that the evidence before it at 
that particular point in time showed that the veteran did not then 
have arthritis.  The Board concluded that severance of service 
connection was correct, and that decision is final.  38 U.S.C.A. § 
7103 (West 1991); 38 C.F.R. § 20.1100 (2003).

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be reopened 
if new and material evidence has been presented.  New evidence 
submitted to reopen a claim will be presumed credible solely for 
the purpose of determining whether the claim has been reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board must 
review all evidence submitted since the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  If the Board's decision is favorable to the veteran, his 
claim must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The Board is mindful that the RO determined that new and material 
evidence had been submitted; following that determination, the RO 
denied the claim because a nexus between the current arthritis and 
service had not been demonstrated.  

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
were to adjudicate the claim on the merits without resolving the 
new and material evidence issue, its actions would violate its 
statutory mandate set forth in 38 U.S.C.A. §§ 7104(b) and 5108.  
If the Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have determined 
in this regard is irrelevant.  Id.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor permitted.  
Id. at 1384.  Any finding entered when new and material evidence 
has not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or by 
the RO).  

New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.   
38 C.F.R. § 3.156(a). 

As noted above, service connection had been established pursuant 
to a January 1976 rating, but service connection was severed 
because, although there was some evidence of arthritis in service, 
the preponderance of evidence several years later did not support 
the diagnosis.  The Board upheld that determination in 1980.  When 
the case again came before the Board, in September 1996, the Board 
denied the claim as to whether new and material evidence had been 
submitted to reopen the claim of entitlement to service connection 
for multiple joint arthritis; however, the Court of Appeals for 
Veterans' Claims remanded the case in order that the correct legal 
standard could be used in determining whether new and material 
evidence had been presented sufficient to reopen the claim for 
multiple joint arthritis.

When service connection was severed, the clinical evidence failed 
to demonstrate the presence of the claimed disorder.  Medical 
evidence associated with the claims file since 1990 now 
demonstrates another diagnosis that the veteran has arthritis.  
See e.g. Dr. R.H. report of February 1998 that the veteran has 
"mild" arthritis in the cervical spine.  Inasmuch as the record 
previously failed to demonstrate the presence of the claimed 
disorder, and, the record now demonstrates the presence of 
arthritis, under the circumstances, the Board believes that such 
evidence is so significant that it must be considered in order to 
fairly decide the merits of the claim.  In other words, the 
evidence constitutes new and material evidence, and the veteran's 
claim has therefore been reopened.

With the veteran's claim having been reopened, a full de novo 
review and weighing of all of the evidence is in order.  Inasmuch 
as the RO already considered the claim on the merits, there is no 
prejudice to the veteran in the Board's consideration of the claim 
likewise on the merits.

Service connection may be granted for a disorder that was incurred 
or aggravated while on active duty.  38 U.S.C.A. §§ 1110, 1131.  
Disability which is proximately due to or the result of a service-
connected disease or injury may also be service connected.  38 
C.F.R. § 3.310.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  Additionally, service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection for arthritis may be established if the disability was 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Each disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by his 
service records, his medical records, and pertinent medical and 
lay evidence.  Id. 

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question of 
fact.  The Board determines whether (1) the weight of the evidence 
supports the claim, or (2) the weight of the "positive" evidence 
in favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).    

The Board notes erratic diagnoses of arthritis prior to 1978.  
However, a June 1978 psychiatric examination noted that the 
veteran had received medication treatment for arthritis over the 
years that did not diminish the associated complaints, and the 
examiner concluded that his complaints represented 
psychophysiological musculoskeletal reaction rather than arthritis 
at that juncture.  Likewise, the VA Chief of Compensation and 
Pension (Chief) section of the VA Hospital, No. Little Rock 
Division reported a special orthopedic examination in May 1978.  A 
review of the record was undertaken, which included several 
diagnoses of arthritis based on earlier X-ray interpretations.  A 
special physical examination was afforded that failed to produce a 
diagnosis of arthritis.  The Chief also noted other physicians, 
including several physician/radiologists read the prior X-rays as 
normal.  The Chief concluded that the original diagnoses of 
arthritis was in error.  The Board is additionally mindful that 
service connection has been awarded for psychophysiological 
musculoskeletal reaction.  Cf. 38 C.F.R. § 4.14 (2003) (evaluation 
of the "same disability" or the "same manifestation" under various 
diagnoses is to be avoided).

In addition to the new and material medical evidence are 
assertions from the veteran.  The Board notes, however, that the 
veteran's opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board observes that in the context of the new claim, in 
addition to the contemporary private diagnoses of arthritis, some 
VA outpatient treatment records were received in November 1990, 
which included outpatient treatment records dated from September 
1979 and February 1980.  Those records were prepared and signed by 
a nurse practitioner.  The February 1980 outpatient treatment 
record reflects a diagnosis of "mild degenerative arthritis by X-
ray".  Nevertheless, the Board considers that the preponderance of 
the evidence is still against the claim because, as of 1978, the 
Board considers the record demonstrates what appeared to have been 
conflicting diagnoses of arthritis was definitively settled as not 
reflecting arthritis by a company of competent medical authority.  
Therefore, even if one were to ignore the vast discrepancy between 
the credentials of a nurse practitioner and the bank of physicians 
who refuted the presence of arthritis in 1978 and accepted the 
February 1980 diagnosis of arthritis as bona fide at that time, it 
would be a manifestation of that disorder some eight (8) years 
after separation.  Notwithstanding, the absence of that disorder, 
according to competent medical authority, for many years prior to 
that time weighs against any association between the claimed 
disorder an service.  

After consideration of all of the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2002); Ortiz v. Principi, 274 F.3d 1361 
(2001) (the benefit of the doubt rule applies only when the 
positive and negative evidence renders a decision "too close to 
call"). 



Residuals of Thyroid Surgery for Thyroiditis

The veteran presented with difficulty swallowing and a lump in the 
neck in October 1980.  Ultra sound revealed a cold nodule in the 
right lobe of the thyroid gland, and he underwent a thyroidectomy 
on October 1980.  Frozen section and permanent sections revealed 
thyroiditis, probably granulomatous thyroiditis.  Post-
operatively, he was reported as doing well with no adverse 
sequelae from the operation.  The veteran claims that the 
necessity of the thyroidectomy was occasioned by his exposure to 
ionizing radiation and/or herbicides.  He additionally asserts 
that he has chronic laryngitis as a residual of the VA afforded 
surgery.  

The veteran was afforded a VA examination in September 2002.  The 
examiner concluded that the veteran was appropriately diagnosed 
and treated with regard to his granulomatous thyroiditis.  His 
laryngitis was regarded as most likely due to his reflux disease.  
His history was considered very consistent with reflux laryngitis, 
which was regarded as completely unrelated to his thyroid surgery.

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  
First, direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated by 
service," a task that includes the difficult burden of tracing 
causation to a condition or event during service."  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Second, in the absence of competent medical evidence linking a 
disability to service, there is a lifetime presumption for certain 
enumerated diseases without any requirement that it manifest to a 
specific degree, for those who meet the requirements of a 
radiation exposed veteran who engaged in radiation risk activity 
under § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  In applying this 
statutory presumption, there is no requirement for documenting the 
level of radiation exposure.  The diseases referred to in the 
regulation prior to March 26, 2002 are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer of 
the breast, cancer of the pharynx, cancer of the esophagus, cancer 
of the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of salivary gland, and cancer of the urinary tract.  Id.

Finally, other "radiogenic" diseases, such as any form of cancer, 
listed under 38 C.F.R. § 3.311(b)(2), as amended by 63 Fed. Reg. 
50993-50995 (Sept. 24, 1998), found 5 years or more after service 
(for most of the listed diseases) in an ionizing radiation exposed 
veteran may also be service- connected if the VA Under Secretary 
for Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in service.  
"Radiogenic diseases" under this regulation include the following: 
all forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia (manifest at any time after exposure), thyroid cancer, 
breast cancer, lung cancer, bone cancer (manifest within 30 years 
after exposure), liver cancer, skin cancer, esophageal cancer, 
stomach cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary cancer, multiple myeloma, posterior subcapsular cataracts 
(manifest 6 months or more after exposure), non-malignant thyroid 
nodular disease, ovarian cancer and parathyroid adenoma.  38 
C.F.R. § 3.311(b) (emphasis added).  Other claimed diseases may be 
considered radiogenic if the claimant has cited or submitted 
competent scientific or medical evidence which supports that 
finding.  38 C.F.R. § 3.311(b)(4).

With respect to the asserted association between the claimed 
disorder and herbicide exposure, the Board notes that a 
significant change in the law has taken place with respect to the 
adjudication of claims based upon exposure to Agent Orange during 
service in Vietnam.  On December 27, 2001, the President signed 
the Veterans Education and Benefits Expansion Act of 2001 (VEBEA), 
Pub. L. No. 107-113, 115 Stat. 976 (2001).  That new statute, in 
pertinent part, redesignated and amended 38 U.S.C.A. § 1116(f) to 
provide that, for purposes of establishing service connection for 
a disability or death resulting from exposure to an herbicide 
agent, including a presumption of service connection under this 
section, a veteran who, during active military, naval, or air 
service, served in Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent of the kind 
specified in section 1116, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116 (as amended by VEBEA, Pub. 
L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001)).

Prior to December 27, 2001, the provisions of 38 U.S.C.A. § 1116 
and its implementing regulations found at 38 C.F.R. § 
3.307(a)(6)(iii), were interpreted as providing that, if a veteran 
who served on active duty in Vietnam during the Vietnam era 
develops one of the listed diseases which is presumed to have 
resulted from exposure to herbicides under 38 C.F.R. § 3.309(e), 
the veteran was then presumed to have been exposed to Agent Orange 
or similar herbicide.  McCartt v. West, 12 Vet. App. 164 (1999).  
In other words, the presumption took effect only if the veteran 
had one of the listed diseases specifically enumerated under 38 
C.F.R. § 3.309(e).  Now, the law as it currently stands provides a 
presumption of exposure to herbicides for all veterans who served 
in Vietnam during the Vietnam Era, eliminating the requirement 
that a veteran must also have one of the conditions specifically 
enumerated under 38 C.F.R. § 3.309(e).  It is unclear as to 
whether the RO considered the claim under the old law.  However, 
inasmuch as the revised law is more favorable to the veteran and 
the RO did consider the claim under the new law, there is no 
prejudice to the veteran.

The last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the Vietnam 
era. "Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, or may be presumed to have been 
exposed to such an agent, the following diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda (PCT); prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea); and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, PCT, or acute and subacute peripheral 
neuropathy must have become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, or 
air service. 38 C.F.R. § 3.307(a)(6)(ii) (2002). (Under 38 U.S.C. 
§ 1116(a)(2)(F), as added by § 201(c) of the VEBEA, the 
requirement that respiratory cancers must be manifested within 30 
years following service in the Republic of Vietnam was eliminated.  
See 68 Fed. Reg. 34,539 (June 10, 2003).).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other condition 
for which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 59 
Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-
41,449, and 61 Fed. Reg. 57,586- 57,589 (1996); Notice, 64 Fed. 
Reg. 59,232-59,243 (Nov. 2, 1999).

Notwithstanding the provisions establishing a presumption, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Public Law 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent 
Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 
(1991), the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded from 
establishing service connection with proof of direct incurrence.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

It bears notice that the veteran's thyroid malady that 
precipitated the surgery was thyroiditis.  At the outset, the 
Board notes that thyroiditis is not one of the radiogenic diseases 
or a disease associated with herbicide exposure for which 
presumptive service connection may be established under 38 C.F.R. 
§ 3.309; nor is it among the radiogenic diseases listed under 38 
C.F.R. § 3.311(b)(2).  In this case, there is no medical evidence 
associating the claimed disorder to herbicides or to radiation 
exposure or otherwise to service.  The medical evidence, likewise, 
demonstrates that the veteran's laryngitis is unrelated to his 
thyroid surgery.  As noted above, the veteran's opinion as to 
medical matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In summary, the medical evidence does not demonstrate that the 
veteran has been diagnosed with a disorder recognized by the VA as 
etiologically related to exposure to ionizing radiation or to 
herbicide exposure.  Additionally, there is no medical opinion 
suggesting that the currently diagnosed disorders are related to 
or due to some other incident of the veteran's active military 
service or is a residual of the veteran's thyroid surgery.  There 
do not appear to be any outstanding treatment records pertinent to 
this appeal, and the veteran has been put on notice as to the 
evidence needed to establish his claim.  In view of the medical 
evidence of record of the current disorder and the absence of any 
evidence of problems or complaints in service or medical evidence 
of a relationship between the current disorder and service, 
further development or examination is not considered necessary.  

After consideration of all of the evidence, the Board finds that 
the preponderance of the evidence is against the claims.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2002); Ortiz v. Principi, 274 F.3d 1361 
(2001) (the benefit of the doubt rule applies only when the 
positive and negative evidence renders a decision "too close to 
call"). 


ORDER

Entitlement to service connection for multiple joint arthritis is 
denied. 

Entitlement to service connection for residuals of thyroid surgery 
for thyroiditis including throat disability and laryngitis 
secondary to exposure to ionizing radiation and exposure to Agent 
Orange is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



